DETAILED ACTION

1. It is hereby acknowledged that 17/820042 the following papers have been received and placed of record in the file: Remark date 08/16/22.

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of US Patent (11,452,098).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to a puncturing bandwidth scheme. The main difference from instant application (17/820042) is US Patent (11,452,098) is the use of the bitmap indicating a puncture status for each resource unit of the resource units.   These would be obvious modifications to be used for data transmission of uplink data on specified resources.  

		   
Instant Application (17/820042)                         
US Patent (11,452,098)
2. An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a management frame comprising a field indicating a channel width within at least one of a first frequency band or a second frequency band and a puncturing scheme for the channel width, 
the channel width comprising physical channels, wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each physical channel of the physical channels; and output a communication, for transmission based at least in part on the puncturing scheme, to an access point using the channel width after receiving the management frame, or receive a transmission based at least in part on the puncturing scheme from the access point using the channel width after receiving the management frame.

1. An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a management frame comprising a field indicating a channel width within at least one of a first frequency band or a second frequency band and a puncturing scheme for the channel width, the channel width comprising resource units, wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each resource unit of the resource units; and transmit a communication based at least in part on the puncturing scheme to an access point using the channel width after receiving the management frame or receive a transmission based at least in part on the puncturing scheme from the access point using the channel width after receiving the management frame.

The remaining claims in instant application are similar to remaining claims in patent application.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 2-21 are rejected under 35 U.S.C. §103 as being unpatentable over Seok (US 2018/0160429A1) in view of SON (WO2017/111567) 


Regarding claim 2, Seok teaches an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a management frame comprising a field indicating a channel width within at least one of a first frequency band or a second frequency band and a puncturing scheme for the channel width, 
the channel width comprising physical channels, (see Seok paragraph [0115],[0137],[0175] ,[0254] explains fields  in HE PPDU, and division of channels i.e. 20-MHz channels)
wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each physical channel of the physical channels; (see Seok paragraphs [0115], [0126],[0254], [0322]-[0328] explains  bitmap  for segments of 80 MHz channel and status, Fig. 26, 27)  
 and output a communication, for transmission based at least in part on the puncturing scheme, to an access point using the channel width after receiving the management frame, or receive a transmission based at least in part on the puncturing scheme from the access point using the channel width after receiving the management frame. (see Seok paragraph [0323], [00325] explains transmission on bandwidth for HE PPDU)  
While Seok explains division and segments of frequency and channel which can easily be understood to be puncturing as explained above
Hover analogous art Son is introduced to further show puncturing of frequency and channel(see page 30 paragraph [0004],page 31 [0006],  page 32 paragraph [0001], page 33[0002] )  
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Seok to include Son’s   One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to improve speed and reliability of network communication (see Hari paragraph [0002])  


Regarding claim 3, the modified Seok taught the apparatus of claim 2, as described above.  The modified Seok further teaches wherein the instructions are further executable by the processor to cause the apparatus to:
determine the puncture status for each physical channel of the physical channels width based at least in part on the indicated puncturing scheme. (see Seok paragraph[115], [0126],[0254], [0322]-[0328] explains  bitmap  for segments of 80 MHz channel and status, Fig. 26, 27)  
While division of 


Regarding claim 4, the modified Seok taught the apparatus of claim 2, as described above.  The modified Seok further teaches wherein the output for transmission to or the reception from the access point is based at least in part on the puncture status for each physical channel of the physical channels. (see Seok paragraph [0323]-[0325] explains bitmap for determining idle/busy) 

Regarding claim 5, the modified Seok taught the modified Seok taught the apparatus of claim 2, as described above.  The modified Seok further teaches wherein the bitmap comprises eight bits. (see Seok paragraph [0324] explains second bit position with four bit bitmap; see SON page 18 paragraph [0002] explains ra field configured in 8-bit units, 8-bit units also further explained in other sections)  

Regarding claim 6, the modified Seok taught the apparatus of claim 2, as described above.  The modified Seok further teaches wherein the instructions are further executable by the processor to cause the apparatus to:
determine, based at least in part on the field, a first channel center frequency associated with the channel width and a second channel center frequency associated with the channel width. (see SON page 36 paragraph [002] explains first and second central 26-tone RU)  

Regarding claim 7, the modified Seok taught the apparatus of claim 6, as described above.  The modified Seok further teaches wherein the field further indicates the first channel center frequency and the second channel center frequency. (see SON page 36 paragraph [0002] explains first and second central 26-tone RU)  

Regarding claim 8, the modified Seok taught the apparatus of claim 6, as described above.  The modified Seok further teaches wherein outputting for transmission to the access point or receiving the transmission from the access point is based at least in part on the channel width, the determined first channel center frequency, and the determined second channel center frequency. (see SON page 36 paragraph [0002] explains first and second central 26-tone RU)  

Regarding claim 9, the modified Seok taught the apparatus of claim 2, as described above.  The modified Seok further teaches wherein the channel width is based at least in part on the puncturing scheme. (see Seok paragraph [0115],[0137],[0175] ,[0254] explains fields  in HE PPDU, and division of channels i.e. 20-MHz channels)

Regarding claim 10, the modified Seok taught the apparatus of claim 2, wherein the first frequency band comprises a 5 GHz band and the second frequency band comprises a 6 GHz band. ( see SON page 7 paragraph [0004] page 8 paragraph [0003] explains different bands 5 and 6 ghz)  

Regarding claim 11, Seok teaches an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
output for transmission a management frame comprising a field indicating a channel width within one or both of a first frequency band or a second frequency band and a puncturing scheme for the channel width, the channel width comprising physical channels,(see Seok paragraph [0115],[0137],[0175] ,[0254] explains fields  in HE PPDU, and division of channels i.e. 20-MHz channels) wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each physical channel of the physical channels;(see Seok paragraph[115], [0126],[0254], [0322]-[0328] explains  bitmap  for segments of 80 MHz channel and status, Fig. 26, 27)  and
output a communication, for transmission via the channel width and based at least in part on the puncturing scheme, to a wireless station, or
receive a transmission, via the channel width and based at least in part on the puncturing scheme, from the wireless station. (see Seok paragraph [0323], [00325] explains transmission on bandwidth for HE PPDU)  

Regarding claim 12, the modified Seok taught the apparatus of claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
identify one or more incumbent occupied bandwidths associated with one or more of the first frequency band or the second frequency band.(see Seok paragraph [0323]-[0325] explains bitmap for determining idle/busy)  

Regarding claim 13, the modified Seok taught the apparatus of claim 12, as described above.  The modified Seok further teaches wherein the instructions are further executable by the processor to cause the apparatus to:
puncture the one or more incumbent occupied bandwidths. (see Seok paragraph [0323]-[0325] explains bitmap for determining idle/busy)  

Regarding claim 14, the modified Seok taught the apparatus of claim 11, as described above.  The modified Seok further teaches wherein the bitmap comprises eight bits.(see Seok paragraph [0324] explains second bit position with four bit bitmap; see SON page 18 paragraph [0002] explains ra field configured in 8-bit units, 8-bit units also further explained in other sections)  

Regarding claim 15, the modified Seok taught the apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a puncture status for each physical channel within the channel width based at least in part on the one or more incumbent occupied bandwidths. (see Seok paragraph [0323]-[0325] explains bitmap for determining idle/busy)  

Regarding claim 16, the modified Seok taught the apparatus of claim 11, as described above.  The modified Seok further teaches wherein the channel width is based at least in part on the puncturing scheme. (see Seok paragraph [0115],[0137],[0175] ,[0254] explains fields  in HE PPDU, and division of channels i.e. 20-MHz channels)

Regarding claim 17, the modified Seok taught the apparatus of claim 11, as described above.  The modified Seok further teaches wherein the instructions are further executable by the processor to cause the apparatus to:
determine the channel width associated with at least one of the first frequency band or the second frequency band; (see SON page 36 paragraph [002] explains first and second central 26-tone RU)  
determine a first channel center frequency associated with the channel width; and determine a second channel center frequency associated with the channel width, wherein the field further indicates the first channel center frequency and the second channel center frequency. (see SON page 36 paragraph [002] explains first and second central 26-tone RU)  


Regarding claim 18, the modified Seok taught the apparatus of claim 11, as described above.  The modified Seok further teaches further comprising a transceiver configured to: transmit the management frame and the communication; and
receive the transmission, wherein the apparatus is configured as an access point.(see Seok paragraph [0323],[0325],[0328] explains transmission bandwidth for HE PPDU)

Regarding claim 19. Seok teaches a wireless station, comprising:
a receiver configured to receive a management frame comprising a field indicating a channel width within at least one of a first frequency band or a second frequency band and a puncturing scheme for the channel width, the channel width comprising physical channels, (see Seok paragraph [0115],[0137],[0175] ,[0254] explains fields  in HE PPDU, and division of channels i.e. 20-MHz channels)wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each physical channel of the physical channels; (see Seok paragraphs [0115], [0126],[0254], [0322]-[0328] explains  bitmap  for segments of 80 MHz channel and status, Fig. 26, 27)   and
a transceiver configured to:
transmit a communication, via the channel width and based at least in part on the puncturing scheme, to an access point; or receive a transmission, via the channel width and based at least in part on the puncturing scheme, from the access point. (see Seok paragraph [0323], [00325] explains transmission on bandwidth for HE PPDU)  
While Seok explains division and segments of frequency and channel which can easily be understood to be puncturing as explained above
Hover analogous art Son is introduced to further show puncturing of frequency and channel(see page 30 paragraph [0004],page 31 [0006],  page 32 paragraph [0001], page 33[0002] )  
It would be obvious to a person of ordinary skill in the art before the filling date of the invention to modify Seok to include Son’s   One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the invention in order to improve speed and reliability of network communication (see Hari paragraph [0002])  

Regarding claim 20, the modified Seok taught the wireless station of claim 19, as described above.  The modified Seok further teaches further comprising:
a channel puncturing manager configured to determine the puncture status for each physical channel of the physical channels based at least in part on the indicated puncturing scheme. (see Seok paragraph[115], [0126],[0254], [0322]-[0328] explains  bitmap  for segments of 80 MHz channel and status, Fig. 26, 27)  

Regarding claim 21, the modified Seok taught the wireless station of claim 19, as described above.  The modified Seok further teaches wherein, at least one of:
the transmission to or the reception from the access point is based at least in part on the puncture status for each physical channel of the physical channels;
the bitmap comprises eight bits; (see Seok paragraph [0324] explains second bit position with four bit bitmap, see SON page 18 paragraph [0002] explains ra field configured in 8-bit units, 8-bit units also further explained in other sections)  
the channel width is based at least in part on the puncturing scheme; or
the first frequency band comprises a 5 GHz band and the second frequency band comprises a 6 GHz band. ( see SON page 7 paragraph [0004] page 8 paragraph [0003] explains different bands 5 and 6 ghz)  


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Hedayat et al(US 10219271) explains bandwidth allocations for the participating stations may be indicated in the MU-TIM using a bandwidth identifier or sub-band identifier. In an embodiment, the bandwidth allocations for the participating stations may be indicated in the MU-TIM using a bandwidth bitmap or a sub-band bitmap.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478